      Case 3:19-cv-01782-WQH-RBB Document 42 Filed 06/29/20 PageID.153 Page 1 of 1
                                                                                                          Page 1 of 1

                          MINUTES OF THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

STELZER v. CITIBANK NATIONAL ASSOCIATION                             Case No.: 19cv1782-WQH(RBB)
                                                                   Time Spent:

HON. RUBEN B. BROOKS                   CT. DEPUTY VICKY LEE                    Rptr.

                                                    Attorneys
                       Plaintiffs                                                Defendants




 PROCEEDINGS:                ☐ In Chambers                      ☐ In Court                   ☒ Telephonic


Plaintiff and Defendant Citibank, N.A. have filed a notice of settlement [ECF No. 41]. The parties request that
the Court vacate all pending dates and filing requirements and set a deadline on or after August 28, 2020, to file
a request for dismissal.

A telephonic attorneys-only settlement conference with Plaintiffs and Citibank and a telephonic attorneys-only
settlement disposition conference as to Defendant Equifax Information Services LLC is currently set for July
28, 2020, at 8:45 a.m. The Court will keep the conferences on calendar as scheduled. Counsel shall use the
Court’s teleconference line using the call-in information previously provided.

The conferences will remain on calendar unless joint motions to dismiss the claims against Citibank and
Equifax are e-filed prior to that date. Separate proposed orders granting the joint motions must be e-mailed to
the assigned district judge. If the parties wish to consent to continuing magistrate judge jurisdiction, a consent
form signed by parties and counsel shall accompany the joint motions for dismissal. Consent forms are
available in the Clerk’s Office or online. Monetary sanctions shall be imposed for failure to comply with this
order.

The Court declines to vacate the dates in the scheduling order.




DATE: June 29, 2020                             IT IS SO ORDERED:
                                                                              Ruben B. Brooks,
                                                                              U.S. Magistrate Judge
cc: Judge Hayes
  All Parties of Record
